Exhibit 10.36

 

WILLIS ENGINE SECURITIZATION TRUST
$28,276,878 Series 2005-B1 Floating Rate Notes



NOTE PURCHASE AGREEMENT

 

As of August 9, 2005

 

Fortis Capital Corp.

 

HSH Nordbank AG

Three Stamford Plaza

 

230 Park Avenue

301 Tresser Boulevard

 

New York, NY 10169-0005

Stamford, CT 06901

 

 

 

 

Ladies and Gentlemen:

 

1.  Introduction. Willis Lease Finance Corporation, a Delaware corporation
(“Willis”), has formed Willis Engine Securitization Trust, a Delaware statutory
trust (“WEST”), that will issue Willis Engine Securitization Trust
Series 2005-B1 Floating Rate Notes (the “Notes”), in the initial aggregate
principal amount of $28,276,878, secured by (among other things) WEST’s indirect
ownership interests in certain aircraft engines (“Engines”) and operating leases
thereon. WEST will acquire its indirect ownership interest in the Engines and
related leases and other assets from Willis pursuant to an asset transfer
agreement dated as of the Closing Date (as defined below) (the “Asset Transfer
Agreement”). The Notes will be issued pursuant to an indenture dated as of the
Closing Date (the “Master Indenture”) between WEST and Deutsche Bank Trust
Company Americas (“Deutsche”), as indenture trustee (in such capacity the
“Indenture Trustee”) as supplemented by the Series 2005-B1 supplement thereto
dated as of the Closing Date (the “Series Supplement” and, together with the
Master Indenture, the “Indenture”), and secured pursuant to a security trust
agreement dated as of the Closing Date among WEST and various of WEST’s direct
and indirect subsidiaries as grantors, and Deutsche as security trustee (in such
capacity the “Security Trustee”). Capitalized terms used herein that are not
otherwise defined have the meanings given to them in the Indenture.

 

WEST proposes to issue and sell the Notes (the “Offered Notes”) to Fortis and
HSH (each a “Purchaser” and together the “Purchasers” or the “Initial
Purchaser”) pursuant to the terms and conditions of this note purchase agreement
(this “Agreement”).

 

WEST will offer the Offered Notes to the Purchasers for purchase without their
being registered under the Act (as defined herein) in reliance upon exemptions
provided by Section 4(2) and Rule 144A thereof and Regulation S thereunder
(“Regulation S”).

 

As used herein, “Qualified Institutional Buyer” means a “qualified institutional
buyer” within the meaning of Rule 144A under the Securities Act of 1933, as
amended (the “Act”); “U.S. Person” means a “U.S. person” within the meaning of
Rule 902(k) of Regulation S under the Act; and “Institutional Accredited
Investor” means either (i) an “accredited investor”

 

--------------------------------------------------------------------------------


 

within the meaning of paragraph (1), (2), (3), or (7) of Rule 501 (a) of
Regulation D under the Act or (ii) an entity all of whose equity owners fall
within those paragraphs.

 

2.  Offers and Sales of Offered Notes; Fees and Expenses.

 

(a)  Subject to the terms and conditions contained herein and on the basis of
the representations and warranties herein set forth, WEST hereby agrees to sell
the Offered Notes to each Purchaser as provided herein, and HSH and Fortis,
hereby, severally and not jointly, agree to purchase such Offered Notes from
WEST on the Closing Date (as defined below), in the amount and at the price (the
“Purchase Price”) set forth on Schedule A hereto.

 

(b)  [Reserved].

 

(c)  [Reserved].

 

(d)  In addition, whether or not the transactions contemplated by this Agreement
are consummated, WEST agrees to pay or cause to be paid the following (it being
understood that if WEST should fail to pay such amounts, Willis hereby agrees to
pay such expenses of Fortis and HSH):

 

(i) the fees of, disbursements by, and expenses of counsel to and accountants of
each Purchaser and the reasonable out-of-pocket expenses of each Purchaser, in
each case incurred in connection with the purchase of the Offered Notes;

 

(ii) all expenses in connection with the preparation, printing, and distribution
of the Series B1 Transaction Documents and any amendments and supplements to
them or revisions of them;

 

(iii) the cost of preparing certificates representing the Offered Notes;

 

(iv) the fees charged by Moody’s and Fitch for rating the Offered Notes;

 

(v) the fees and expenses of the Indenture Trustee and Security Trustee and the
fees and disbursements of counsel for the Indenture Trustee and Security Trustee
in connection with its execution and delivery of the Indenture and the Security
Trust Agreement, as applicable; and

 

(vi) the fees and expenses of UT Finance Corporation and the fees and
disbursements of counsel for UT Finance Corporation in connection with its
execution and delivery of the Backup Servicing Agreement and the Backup
Administrative Agency Agreement, if any and as applicable.

 

(e)  WEST agrees to pay, and will save each Purchaser harmless from, all
liabilities with respect to nonpayment or delay in payment of, any taxes that
may be payable with respect to the execution and delivery of this Agreement or
any other agreements entered into in connection with the issuance and sale of
the Offered Notes.

 

--------------------------------------------------------------------------------


 

(f)  WEST agrees to pay, or reimburse each Purchaser for, all reasonable
expenses (including all reasonable out-of-pocket expenses that a Purchaser may
incur) in connection with (i) the enforcement of this Agreement by a Purchaser
against Willis or WEST, or (ii) a Purchaser’s waiver, of. or giving of consents
to amendments of, any terms of this Agreement (whether or not the amendment or
waiver becomes effective).

 

3.  Delivery. The Offered Notes shall be issued in the forms provided in the
Indenture and in denominations no less than the minimum denominations specified
in the Final Offering Memorandum, and payment for the Offered Notes will be made
at the offices of Pillsbury Winthrop Shaw Pittman LLP, New York, New York (or
such other place as shall be agreed upon by the Purchasers and WEST), at
10:00 a.m., New York City time, on August 9, 2005 (or at such other time or
date, not later than seven full Business Days thereafter, as shall be agreed
upon by the Purchasers and WEST) (such date and time of payment and delivery
being referred to herein as the “Closing Date”). WEST shall cause the Offered
Notes (or beneficial interests therein) to be delivered to each Purchaser
against payment to or upon the order of WEST by a Purchaser of the purchase
price by wire transfer of immediately available funds.

 

Delivery of the Offered Notes on the Closing Date will be made in book-entry
form through the facilities of The Depository Trust Company (“DTC”) and, in the
case of any Book-Entry Notes to be delivered or resold to non-U.S. Persons, the
facilities of Clearstream Banking sociéité anonyme, or the Euroclear System
(Notes delivered in book-entry form, “Book-Entry Notes”). Each Class of
Book-Entry Notes will be represented by definitive global certificated Notes to
be deposited by or on behalf of WEST with DTC.

 

4.  Representations, Warranties and Agreements.

 

(a)  [Reserved.]

 

(b)  Willis represents and warrants to, and agrees with, each Purchaser that:

 

(i) Willis is a corporation, duly organized, validly existing, and in good
standing under the laws of the State of Delaware, with full power and authority
to own its properties and to conduct its business, as described in the Series B1
Transaction Documents, and is duly qualified (or, as of the Closing Date, will
be so qualified) to do business as a foreign corporation in each jurisdiction in
which the nature of its activities, its ownership or lease of property or the
conduct of its business requires such qualification. Willis (whether
individually or in the capacity of Servicer or Administrative Agent, as
applicable) has full power and authority to enter into and perform its
obligations under this Agreement, as well as (to the extent that it is a party
thereto) the Series B1 Transaction Documents, and Willis is conducting its
business so as to comply in all material respects with all applicable statutes,
ordinances, rules, and regulations of the jurisdictions in which it is
conducting business.

 

--------------------------------------------------------------------------------


 

(ii) This Agreement has been duly authorized, executed, and delivered by Willis.
At or before the Closing Date, Willis will have duly authorized, executed, and
delivered each Series B1 Transaction Document to which it is a party.

 

(iii) Assuming their due authorization, execution, and delivery by the other
parties to them other than Willis or any subsidiary thereof, as applicable, this
Agreement and each of the Series B1 Transaction Documents to which Willis or any
subsidiary thereof is a party, when delivered by Willis or such subsidiary, will
constitute valid and binding agreements of Willis or such subsidiary,
enforceable against Willis or such subsidiary, as applicable, in accordance with
their respective terms, except as enforceability may be limited by

 

•                  bankruptcy, insolvency, liquidation, receivership,
moratorium, reorganization, fraudulent conveyance, or other similar laws
affecting the rights of creditors generally,

 

•                  general principles of equity, regardless of whether
enforcement is sought in a proceeding in equity or at law, and

 

•                  public policy considerations underlying the securities laws,
to the extent that such public policy considerations limit the enforceability of
the provisions of any of those agreements that provide indemnification or
contribution from securities law liabilities.

 

(iv) The execution, delivery, and performance of this Agreement and the
Series B1 Transaction Documents to which it is a party, will not result in a
breach or violation of any term of the certificate of incorporation or by-laws
or trust agreement or limited liability company agreement of, or any statute or
regulation applicable to, Willis or any subsidiary thereof, or conflict with,
result in a material breach, violation, or acceleration of, or constitute a
default under, any indenture or other agreement or instrument to which Willis or
any of its subsidiaries is a party or by which any of them is bound, or any
order or decree applicable to Willis or any of its subsidiaries of any court,
regulatory body, administrative agency, or governmental body having jurisdiction
over Willis or any of its subsidiaries. None of Willis or any of its
subsidiaries is a party to, bound by, or in breach or violation of any indenture
or other agreement or instrument, or subject to or in violation of any statute,
order, or regulation of any court, regulatory body, administrative agency, or
governmental body having jurisdiction over it that materially adversely affects
the ability of Willis or such subsidiary, as applicable, to perform its
obligations under this Agreement or any Series B1 Transaction Document to which
it is a party.

 

(v) There are no actions or proceedings against, or investigations of, Willis or
any subsidiary thereof pending or, to the knowledge of Willis, threatened before
any court, administrative agency or other tribunal

 

--------------------------------------------------------------------------------


 

•                  asserting the invalidity of this Agreement, any Series B1
Transaction Document, or the Offered Notes,

 

•                  seeking to prevent the issuance of the Offered Notes or the
consummation of any of the transactions contemplated by this Agreement or the
Series B1 Transaction Documents,

 

•                  that might materially adversely affect the performance by
Willis or any subsidiary thereof (taken as a whole) of its respective
obligations under, or the validity or enforceability against any of them of,
this Agreement or any Series B1 Transaction Document to which any of them is a
party, or the Offered Notes, or

 

•                  seeking to affect adversely the federal income tax attributes
of the Offered Notes described in the Offering Memorandum.

 

(vi) Since the date of the latest audited financial statements of Willis there
has been no material adverse change, nor any development or event involving a
prospective material adverse change, in the condition (financial or otherwise),
business, properties or results of operations of Willis or its subsidiaries
taken as a whole.

 

(vii) No authorization, approval, or consent of, or filing with, any court or
governmental authority or agency is necessary in connection with (A) Willis’ or
any subsidiary’s execution and delivery of this Agreement or any Series B1
Transaction Document to which it is a party, or (B) the offering, issuance, or
sale of the Offered Notes as contemplated in this Agreement and the Indenture,
except such as may be required under state securities laws, such security
interest filings as may be contemplated in the Security Trust Agreement or the
Indenture or other applicable Series B1 Transaction Document, and any
disclosures with respect to the transactions contemplated hereby required of
Willis under the federal securities laws.

 

(viii) Willis possesses all material licenses, certificates, authorizations, and
permits issued by the appropriate state, federal, or foreign regulatory agencies
or bodies necessary to conduct the business now operated by it, except in cases
in which failure to obtain all licenses, certificates and permits or other
approvals would not singly or in the aggregate have a material adverse effect on
Willis and any subsidiary thereof taken as a whole. Willis has not received any
notice of proceedings relating to the revocation or modification of any such
license, certificate, authorization, or permit that, singly or in the aggregate,
if the subject of any unfavorable decision, ruling, or finding, would materially
adversely affect the business, operations, financial condition, properties or
assets of Willis and any subsidiary thereof taken as a whole.

 

(ix) Any taxes, fees, and other governmental charges payable by Willis or any
subsidiary thereof in connection with the execution and delivery of this
Agreement, the

 

--------------------------------------------------------------------------------


 

Series B1 Transaction Documents to which any of them is a party and the issuance
and sale of the Offered Notes (other than federal, state, and local taxes
payable on the income or gain recognized therefrom), have been or will be paid
on or before the Closing Date.

 

(x) None of Willis nor any of its affiliates nor any persons acting on its or
their behalf (other than UBS Securities LLC and UBS Limited, any affiliate of
UBS Securities LLC or UBS Limited or anyone acting on its or their behalf) has
engaged or shall engage in any directed selling efforts as defined in Rule 902
of Regulation S under the Act with respect to the Offered Notes, and none of the
foregoing persons has offered or sold any of the Offered Notes; and none of the
foregoing persons has entered into any other contractual arrangements with any
person with respect to the distribution of the Offered Notes.

 

(xi) None of Willis or any of its affiliates has offered or sold the Offered
Notes by means of any form of general solicitation or general advertising and
none of the foregoing persons shall offer to sell, offer for sale or sell the
Offered Notes by means of any advertisement, article, notice or other
communication published in any newspaper, magazine or similar medium or
broadcast over television or radio, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising.

 

(xii) Prior to the consummation of the offering and resale transactions
contemplated herein, none of Willis or any of its affiliates has or will, either
alone or with one or more other persons, bid for or purchase for any account in
which it or any of its affiliates has a beneficial interest, any Offered Notes
or attempt to induce any person to purchase any Offered Notes; and none of them
will make bids or purchases for the purpose of creating actual, or apparent,
active trading in, or raising the price of, the Offered Notes.

 

(xiii) Willis is not required to be registered as an “investment company” under
the Investment Company Act of 1940, as amended (the “Investment Company Act”).

 

(c)                                  WEST represents and warrants to, and agrees
with, each Purchaser that:

 

(i) WEST is a statutory trust, duly organized, validly existing, and in good
standing under the laws of the State of Delaware, with full power and authority
to own its properties and to conduct its business, as described in the Series B1
Transaction Documents and as presently conducted, and is duly qualified to do
business as a foreign entity in each jurisdiction in which the nature of its
activities, its ownership or lease of property or the conduct of its business
requires such qualification. WEST has full power and authority to enter into and
perform its obligations under this Agreement and the Series B1 Transaction
Documents to which it is a party, and WEST is conducting its

 

--------------------------------------------------------------------------------


 

business so as to comply in all material respects with all applicable statutes,
ordinances, rules, and regulations of the jurisdictions in which it is
conducting business.

 

(ii) Each subsidiary of WEST that is party to any Series B1 Transaction Document
is an entity duly organized, validly existing and (to the extent such concept is
relevant) in good standing under the laws of its applicable chartering
jurisdiction, with full power and authority to own its properties and to conduct
its business, as described in the Series B1 Transaction Documents and as
presently conducted, and is duly qualified to do business as a foreign entity in
each jurisdiction in which the nature of its activities, its ownership or lease
of property or the conduct of its business requires such qualification. Each
such subsidiary has full power and authority to enter into and perform its
obligations under the Series B1 Transaction Documents to which it is a party,
and each such subsidiary is conducting its business so as to comply in all
material respects with all applicable statutes, ordinances, rules, and
regulations of the jurisdictions in which it is conducting business.

 

(iii) This Agreement has been duly authorized, executed, and delivered by WEST.
At or before the Closing Date, WEST and each subsidiary thereof will have duly
authorized, executed, and delivered each Series B1 Transaction Document to which
it is a party, as applicable.

 

(iv) Assuming their due authorization, execution, and delivery by the other
parties to them other than Willis or WEST or a subsidiary thereof, as
applicable, this Agreement and each of the Series Bl Transaction Documents, when
delivered by any of WEST (or a subsidiary thereof) that is a party thereto, will
constitute valid and binding agreements of WEST and/or such subsidiary (in each
case to the extent a party thereto), enforceable against WEST and/or such
subsidiary in accordance with their respective terms, except as enforceability
may be limited by

 

•                  bankruptcy, insolvency, liquidation, receivership,
moratorium, reorganization, fraudulent conveyance or other similar laws
affecting the rights of creditors generally,

 

•                  general principles of equity, regardless of whether
enforcement is sought in a proceeding in equity or at law, and

 

•                  public policy considerations underlying the securities laws,
to the extent that such public policy considerations limit the enforceability of
the provisions of any of those agreements that provide indemnification or
contribution from securities law liabilities.

 

(v) The issuance and sale of the Offered Notes has been duly and validly
authorized by WEST; and the Offered Notes, when duly and validly executed by
WEST and authenticated by the Indenture Trustee in accordance with the
Indenture, and paid

 

--------------------------------------------------------------------------------


 

for and delivered as contemplated in this Agreement, will be valid, binding and
enforceable obligations of WEST entitled to the benefits of the Indenture and
the Security Trust Agreement, except as enforceability may be limited by
(A) bankruptcy, insolvency, liquidation, receivership, moratorium,
reorganization, fraudulent conveyance or other similar laws affecting the rights
of creditors generally, and (B) general principles of equity, regardless of
whether enforcement is sought in a proceeding in equity or at law.

 

(vi) The execution, delivery, and performance of this Agreement and the
Series B1 Transaction Documents to which it is a party, will not result in a
breach or violation of any term of the certificate of incorporation or by-laws
or trust agreement or limited liability company agreement of, or any statute or
regulation applicable to, WEST or any subsidiary thereof, or conflict with,
result in a material breach, violation, or acceleration of, or constitute a
default under, any indenture or other agreement or instrument to which WEST or
any of its subsidiaries is a party or by which any of them is bound, or any
order or decree applicable to WEST or any of its subsidiaries of any court,
regulatory body, administrative agency, or governmental body having jurisdiction
over WEST or any of its subsidiaries. None of WEST or any of its subsidiaries is
a party to, bound by, or in breach or violation of any indenture or other
agreement or instrument, or subject to or in violation of any statute, order, or
regulation of any court, regulatory body, administrative agency, or governmental
body having jurisdiction over it that materially adversely affects the ability
of WEST or such subsidiary, as applicable, to perform its obligations under this
Agreement or any Series B1 Transaction Document to which it is a party.

 

(vii) There are no actions or proceedings against, or investigations of, WEST or
any subsidiary thereof pending or, to the knowledge of WEST, threatened before
any court, administrative agency or other tribunal

 

•                  asserting the invalidity of this Agreement, any Series Bl
Transaction Document, or the Offered Notes,

 

•                  seeking to prevent the issuance of the Offered Notes or the
consummation of any of the transactions contemplated by this Agreement or the
Series B1 Transaction Documents,

 

•                  that might materially adversely affect the performance by
WEST or any subsidiary thereof (taken as a whole) of its respective obligations
under, or the validity or enforceability against any of them of, this Agreement
or any Series B1 Transaction Document to which any of them is a party, or the
Offered Notes, or

 

•                  seeking to affect adversely the federal income tax attributes
of the Offered Notes described in the Offering Memorandum.

 

--------------------------------------------------------------------------------


 

(viii) There has not been any material adverse change in the business,
operations, financial condition, properties, or assets of WEST or any subsidiary
thereof (except in respect of the adverse effect that the financial difficulties
of Varig and its subsidiary Rio Sul as a lessee, as disclosed in the Offering
Memorandum, would have on the affected lessor subsidiaries of WEST Funding) that
would have a material adverse effect on the ability of any of them to perform
its obligations under this Agreement, or any Series B1 Transaction Document to
which it is a party (as applicable).

 

(ix) No authorization, approval, or consent of, or filing with, any court or
governmental authority or agency is necessary in connection with (A) WEST’s or
any subsidiary’s execution and delivery of this Agreement or any Series B1
Transaction Document to which it is a party, or (B) the offering, issuance, or
sale of the Offered Notes as contemplated in this Agreement and the Indenture,
except such as may be required under state securities laws, and such security
interest filings as may be contemplated in the Security Trust Agreement or the
Indenture or other applicable Series B1 Transaction Document.

 

(x) Each of WEST and any subsidiary thereof party to a Series B1 Transaction
Document possesses all material licenses, certificates, authorizations, and
permits issued by the appropriate state, federal, or foreign regulatory agencies
or bodies necessary to conduct the business now operated by it, except in cases
in which failure to obtain all licenses, certificates and permits or other
approvals would not singly or in the aggregate have a material adverse effect on
WEST and any subsidiary thereof taken as a whole. Neither WEST nor any such
subsidiary has received any notice of proceedings relating to the revocation or
modification of any such license, certificate, authorization, or permit that,
singly or in the aggregate, if the subject of any unfavorable decision, ruling,
or finding, would materially adversely affect the business, operations,
financial condition, properties or assets of WEST or such subsidiary, as
applicable.

 

(xi) Any taxes, fees, and other governmental charges payable by WEST or any
subsidiary thereof in connection with the execution and delivery of this
Agreement, the Series B1 Transaction Documents to which any of them is a party
and the issuance and sale of the Offered Notes (other than federal, state, and
local taxes payable on the income or gain recognized therefrom), have been or
will be paid on or before the Closing Date.

 

(xii) Immediately following the closing of the transactions contemplated on the
Closing Date, there will not exist any default by WEST or any condition, event
or act, which, with notice or lapse of time or both, would constitute an Event
of Default or Early Amortization Event.

 

--------------------------------------------------------------------------------


 

(xiii) WEST has not, directly or indirectly, solicited any offer to buy or
offered to sell, and shall not. directly or indirectly, solicit any offer to buy
or offer to sell, in the United States or to any United States citizen or
resident, any security which is or would be integrated with the sale of the
Offered Notes in a manner that would require the Offered Notes to be registered
under the Act, nor has WEST taken any other action that would constitute a
distribution of any Offered Note under the Act, would render the disposition of
any Offered Note a violation of Section 5 of the Act or any state securities
law, or would require registration or qualification pursuant thereto.

 

(xiv) The Offered Notes are eligible for resale pursuant to Rule 144A under the
Act and shall not be, on the Closing Date, of the same class as securities
listed on a national securities exchange registered under Section 6 of the
United States Securities Exchange Act of 1934, as amended (the “Exchange Act”),
or quoted in a United States automated interdealer quotation system.

 

(xv) None of WEST nor any of its affiliates nor any persons acting on its or
their behalf (other than UBS Securities LLC and UBS Limited, any affiliate of
UBS Securities LLC or UBS Limited or anyone acting on its or their behalf) has
engaged or shall engage in any directed selling efforts as defined in Rule 902
of Regulation S under the Act with respect to the Offered Notes, and none of the
foregoing persons has offered or sold any of the Offered Notes; and none of the
foregoing persons has entered into any other contractual arrangements with any
person with respect to the distribution of the Offered Notes.

 

(xvi) None of WEST or any of its affiliates has offered or sold the Offered
Notes by means of any form of general solicitation or general advertising and
none of the foregoing persons shall offer to sell, offer for sale or sell the
Offered Notes by means of any advertisement, article, notice or other
communication published in any newspaper, magazine or similar medium or
broadcast over television or radio, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising.

 

(xvii) Prior to the consummation of the offering and resale transactions
contemplated herein, none of WEST or any of its affiliates has or will, either
alone or with one or more other persons, bid for or purchase for any account in
which it or any of its affiliates has a beneficial interest, any Offered Notes
or attempt to induce any person to purchase any Offered Notes; and none of them
will make bids or purchases for the purpose of creating actual, or apparent,
active trading in, or raising the price of, the Offered Notes.

 

(xviii) WEST is not required to be registered as an “investment company,” nor
shall WEST be required to register as an “investment company,” under the
Investment

 

--------------------------------------------------------------------------------


 

Company Act, as a result of the conduct of its business in the manner
contemplated by the Offering Memorandum and the Series Bl Transaction Documents.

 

(xix) Assuming the related Purchaser’s representations set forth in
Section 4(b) below are true and accurate, no registration of the Offered Notes
under the Act is required for the offer and sale of the Offered Notes in the
manner contemplated by this Agreement and no qualification of an indenture under
the Trust Indenture Act of 1939, as amended, is required for the offer and sale
of the Offered Notes in the manner contemplated by this Agreement.

 

(xx) Any sale of an Offered Note or an interest in one made by WEST or any
person acting on its behalf outside the United States, its territories and
possessions, to a non-U.S. Person has been and will be so made in accordance
with Regulation S under the Act. With respect to such Offered Note, WEST and any
of its affiliates, and any person acting on its or their behalf has complied
with and will implement “offering restrictions” within the meaning of Rule 902
under the Act.

 

(xxi) WEST has not offered and shall not offer the Offered Notes except in
accordance with this Agreement.

 

(xxii) Each certificate representing an Offered Note shall bear the applicable
legend as set forth in the Indenture and the related Supplement for the time
period and upon the other terms stated in the Indenture and the related
Supplement.

 

(xxiii) None of the proceeds of the sale of the Offered Notes will be used,
directly or indirectly, for the purpose of purchasing or carrying any “margin
securities” as that term is defined in Regulation U of the Board of Governors of
the Federal Reserve System, as amended (the “Federal Reserve Board”), for the
purpose of reducing or retiring any indebtedness which was originally incurred
to purchase or carry any margin security, or for any other purpose which might
cause any of the Offered Notes to be considered a “purpose credit” within the
meanings of Regulation T, U or X of the Federal Reserve Board.

 

(xxiv) Reserved.

 

(xxv) Reserved.

 

(xxvi) Except as disclosed in the Offering Memorandum, there are no contracts,
agreements or understanding between Willis, WEST or any subsidiary thereof and
any other person that would give rise to a valid claim against Willis, WEST, any
subsidiary thereof or a Purchaser for a brokerage commission, finder’s fee or
other like payment.

 

--------------------------------------------------------------------------------


 

(d) Each Purchaser represents and warrants to and agrees with Willis and WEST
that:

 

(i) It is an “accredited investor” within the meaning of Regulation D under the
Securities Act.

 

(ii) It acknowledges that the Offered Notes have not been registered under the
Act and may not be sold (A) within the United States or to or for the account or
benefit of, U.S. persons except pursuant to an exemption from the registration
requirements of the Act, and (B) otherwise in accordance with Regulation S.

 

(iii) [Reserved].

 

(iv) It will not solicit any resell to any person any Offered Note or an
interest in one (in the United States, its territories and possessions, or to,
or for the account or benefit of, a U.S. Person) unless:

 

•                  such Purchaser reasonably believes that such person at the
time is a Qualified Institutional Buyer that would purchase the Offered Note or
interest therein for its own account or the account of another Qualified
Institutional Buyer; or

 

•                  the resulting purchase transaction is otherwise exempt from
the registration requirements of the Act and such person is an Institutional
Accredited Investor.

 

5.  Certain Agreements of WEST. WEST covenants and agree with each Purchaser as
follows:

 

(a) Neither the consent of Fortis or HSH of any such amendment or supplement to
the Offering Memorandum shall constitute a waiver of any of the conditions set
forth in Section 6 hereof.

 

(b) [Reserved].

 

(c) [Reserved].

 

(d) [Reserved].

 

(e) Upon the request of a Purchaser, WEST shall furnish to the each Purchaser,
as soon as available, a copy of each report regarding the Offered Notes that is
prepared pursuant to the Indenture or the Servicing Agreement or Administrative
Agency Agreement, furnished to WEST and mailed to the holders of the Offered
Notes.

 

--------------------------------------------------------------------------------


 

(f) WEST will furnish to holders and prospective purchasers of the Offered
Notes, upon request, information satisfying the requirements of
subsection (d)(4)(i) of Rule 144A under the Act.

 

(g) [Reserved].

 

(h) WEST will furnish to each Purchaser and any holder of Offered Notes a copy
of the restrictions on transfer applicable to the Offered Notes upon request.

 

(i) WEST will use its best efforts to cause the Offered Notes to be made
eligible for trading in The Portal(SM) Market of The Nasdaq Stock Market, Inc.

 

(j) WEST agrees that it shall not make any offer or sale of securities if, as a
result of the doctrine of “integration” referred to in Rule 502 promulgated
under the Act, such offer or sale could be deemed to render invalid (for the
purpose of (i) the sale of the Offered Notes to the a Purchaser or (ii) the
resale of the Offered Notes by a Purchaser to others) the exemption from the
registration requirements of the Act provided by Section 4(2) thereof or by
Rule 144A or by Regulation S thereunder or otherwise.

 

(k) Until the expiration of one year after the original issuance of the Offered
Notes, WEST shall not resell any Offered Notes which are “restricted securities”
(as such term is defined under Rule 144(a)(3) under the Act) that have been
re-acquired by WEST and shall immediately upon any purchase of any such Offered
Notes submit such Offered Notes to the Indenture Trustee for cancellation.

 

(1) WEST shall use the net proceeds received by it from the sale of the Offered
Notes in the manner specified in the Final Offering Memorandum under “Use of
Proceeds”.

 

(m) [Reserved].

 

(n) To the extent that the ratings provided on the Offered Notes are conditional
upon the furnishing of documents or the taking of other actions by WEST, then
WEST shall use its reasonable best efforts to furnish such documents and take
any other such action.

 

6.  Conditions to the Obligations of the Purchasers. The obligation of the
Purchasers to purchase and pay for the Offered Notes as provided in this
Agreement is subject to:

 

•                  the accuracy of the representations and warranties on the
part of Willis and WEST in this Agreement as of today and as of the Closing
Date,

 

•                  the accuracy of the statements of Willis and WEST made in any
certificates delivered pursuant to this Agreement,

 

--------------------------------------------------------------------------------


 

•                  the performance by WEST and Willis of their respective
obligations under this Agreement, and

 

•                  the satisfaction of the following additional conditions with
respect to the Offered Notes:

 

(a)  Each Purchaser shall have received the Offering Memorandum.

 

(b)  there shall not have occurred any of the following:

 

(i) any material adverse change, or any development or event involving a known
prospective change, in the business, operations, financial condition, properties
or assets of

 

•     Willis,

•     WEST, or

•     the initial Engine portfolio, taken as a whole;

 

the effect of which is, in the judgment of a Purchaser, so material and adverse
as to make it impracticable or inadvisable to proceed with the sale or delivery
of the Offered Notes on the terms and in the manner contemplated by this
Agreement;

 

(ii) any downgrading in the rating of any debt securities (or preferred stock)
of Willis or any of its subsidiaries by any “nationally recognized statistical
rating organization” (as defined for purposes of Rule 436(g) under the Act), or
any public announcement that any such organization has under surveillance or
review its rating of any debt securities (or preferred stock) of Willis or any
of its subsidiaries (other than an announcement with positive implications of a
possible upgrading, and no implication of a possible downgrading, of the
rating);

 

(iii) any material adverse change in U.S. or international financial, political,
or economic conditions or currency exchange rates or exchange controls that
would, in the reasonable judgment of a Purchaser, be likely to prejudice
materially the success of the proposed issue, sale, or distribution of the
Offered Notes, whether in the primary market or in respect of dealings in the
secondary market;

 

(iv) the suspension or limitation of trading generally on the American Stock
Exchange, the New York Stock Exchange, the NASDAQ National Market System, the
Chicago Board of Options Exchange or the Chicago Board of Trade or the fixing of
minimum or maximum prices or maximum ranges for trading by any such exchange or
by order of the Commission, the National Association of Securities Dealers, Inc.
or any other governmental authority;

 

(v) any banking moratorium declared by U.S. Federal or New York authorities;

 

--------------------------------------------------------------------------------


 

(vi) any major disruption of settlements of securities or clearance services in
the United States;

 

(vii) any attack on, outbreak, or escalation of hostilities or act of terrorism
involving the United States, any declaration of war by Congress, or any other
national or international calamity or emergency if, in the judgment of a
Purchaser, the effect of the attack, outbreak, escalation, act, declaration,
calamity, or emergency makes it impractical or inadvisable to proceed with
completion of the offering or resale of the Offered Notes; or

 

(viii) a change or development involving a prospective change in United States
taxation affecting WEST, the Offered Notes or the transfer thereof or the
imposition of exchange controls by the United States, if, in the judgment of a
Purchaser, the effect of such event makes it impracticable or inadvisable to
proceed with completion of the offering or resale of the Offered Notes.

 

(c)  Each Purchaser shall have received from each of Willis and WEST a
certificate, dated the Closing Date and executed by their respective executive
officers (or, in the case of WEST, a trustee), to the effect that:

 

(i) the representations and warranties of Willis or WEST, as applicable, in this
Agreement are accurate in all material respects as of the Closing Date with the
same effect as if made on the Closing Date; and

 

(ii) Willis and WEST, as applicable, have complied with all the agreements and
satisfied all the conditions on its part to be performed or satisfied at or
before the Closing Date.

 

(d)  Each Purchaser shall have received

 

(i) with respect to Willis a good standing certificate from the Secretary of
State of the State of Delaware, dated not earlier than ten days before the
Closing Date,

 

(ii) with respect to WEST a good standing certificate from the Secretary of
State of the State of Delaware, dated not earlier than ten days before the
Closing Date, and

 

(iii) with respect to WEST Funding, a good standing certificate from the
Secretary of State of Delaware, dated not earlier than ten days before the
Closing Date.

 

(e)  Each Purchaser shall have received from the Secretary or an assistant
secretary (or equivalent officer) of Willis, in the officer’s individual
capacity, a certificate, dated the Closing Date, to the effect that:

 

(i) each individual who, as an officer or representative of Willis, signed this
Agreement, any Series Bl Transaction Document or any other document or
certificate

 

--------------------------------------------------------------------------------


 

delivered on or before the Closing Date in connection with the transactions
contemplated in this Agreement or in the Series B1 Transaction Documents, was at
the respective times of such signing and delivery, and is as of the Closing
Date, duly elected or appointed, qualified, and acting as such officer or
representative, and the signature of the individual appearing on the documents
and certificates is the officer’s genuine signature; and

 

(ii) no event (including any act or omission on the part of Willis) has occurred
since the date of the good standing certificate referred to in paragraph
(c) above that has affected the good standing of Willis under the laws of the
State of Delaware.

 

Such certificate shall be accompanied by accurate copies (certified as such by
the Secretary or an assistant secretary of Willis) of the organizational
documents of Willis, as in effect on the Closing Date, and of the resolutions of
Willis and any required consent relating to the transactions contemplated in
this Agreement and the Series B1 Transaction Documents.

 

(f)  Each Purchaser shall have received from the Secretary or an assistant
secretary of WEST (or of a trustee for WEST), in such person’s individual
capacity, a certificate, dated the Closing Date, to the effect that:

 

(i) each individual who, as an officer or representative of WEST, signed this
Agreement, any Series B1 Transaction Document, or any other document or
certificate delivered on or before the Closing Date in connection with the
transactions contemplated in this Agreement or in the Series B1 Transaction
Documents, was at the respective times of such signing and delivery, and is as
of the Closing Date, duly elected or appointed, qualified, and acting as such
officer or representative, and the signature of the individual appearing on the
documents and certificates is the officer’s genuine signature; and

 

(ii) no event (including any act or omission on the part of WEST) has occurred
since the date of the good standing certificate referred to in paragraph
(c) above that has affected the good standing of WEST under the laws of the
State of Delaware.

 

Such certificate shall be accompanied by accurate copies (certified as such by
the Secretary or an assistant secretary of WEST) of the trust agreement of WEST,
as in effect on the Closing Date, and of the resolutions of WEST, and of any
required consent relating to the transactions contemplated in this Agreement and
the Series B1 Transaction Documents.

 

(g)  Each Purchaser shall have received from the Secretary or an assistant
secretary of WEST Funding, in the officer’s individual capacity, a certificate,
dated the Closing Date, to the effect that:

 

(i) each individual who, as an officer or representative of WEST Funding or a
subsidiary thereof, signed the relevant Series B1 Transaction Document to which
it is a

 

--------------------------------------------------------------------------------


 

party, or any other document or certificate delivered on or before the Closing
Date in connection with the transactions contemplated in the Series B1
Transaction Documents, was at the respective times of such signing and delivery,
and is as of the Closing Date, duly elected or appointed, qualified, and acting
as such officer or representative, and the signature of the individual appearing
on the documents and certificates is the officer’s genuine signature; and

 

(ii) no event (including any act or omission on the part of WEST Funding or such
subsidiary thereof has occurred since the date of the good standing certificate
referred to in paragraph (c) above that has affected the good standing of it or
such subsidiary under the laws of its chartering jurisdiction (to the extent
such concept is relevant to such subsidiary).

 

Such certificate shall be accompanied by accurate copies (certified as such by
the Secretary or an assistant secretary of WEST Funding) of the relevant
organizational documents of WEST Funding and each such subsidiary, as in effect
on the Closing Date, and of the resolutions of WEST Funding and (if relevant)
each such subsidiary, and of any required consent relating to the transactions
contemplated in the Series B1 Transaction Documents.

 

(h) Each Purchaser shall have received opinions, dated the Closing Date, from
(i) Pillsbury Winthrop Shaw Pittman LLP, in its capacity as special counsel for
Willis, WEST and its subsidiaries party to any Series B1 Transaction Document,
(ii) the General Counsel of Willis (as to entity-specific matters traditionally
covered by internal counsel in asset-backed Rule 144A debt offerings), and
(iii) such other law firms reasonably acceptable to the Purchasers and their
counsel, substantially to the effect that:

 

(i) WEST has been duly formed, and each of Willis, WEST and any subsidiary
thereof party to a Series B1 Transaction Document (any, a “WEST Entity”) is
validly existing and (if such concept is relevant to such entity) is in good
standing under the laws of the state of its formation, with power and authority
to own its properties and conduct its business as described in the Series B1
Transaction Documents; and each WEST Entity is duly qualified to do business as
a foreign entity in good standing in all other jurisdictions in which its
ownership or lease of property or the conduct of its business requires such
qualification.

 

(ii) This Agreement and any Series B1 Transaction Document to which any of them
is a party, each have been duly authorized, executed and delivered by each WEST
Entity party thereto, as applicable; the Offered Notes have been duly
authorized, executed, authenticated, issued and delivered; and this Agreement
and each Series B1 Transaction Document with respect to which a WEST Entity is a
party, constitutes a valid and binding agreement of the relevant WEST Entity,
enforceable against such WEST Entity in accordance with its terms, subject to
the effect of (A) bankruptcy, insolvency, reorganization, receivership,
fraudulent conveyance, fraudulent transfer, moratorium and other laws affecting
the rights and remedies of creditors

 

--------------------------------------------------------------------------------


 

generally and general principles of equity (whether considered in a proceeding
inequity or at law) and (B) concepts of materiality, reasonableness, good faith
and fair dealings and the discretion of the court before which any proceeding
may be brought.

 

(iii) The Security Trust Agreement creates a valid lien in favor of the Security
Trustee upon all of the Collateral as granted thereunder; the Security Trustee
for the benefit of the holders of the Offered Notes from time to time will have,
upon the filing of certain financing statements, a perfected security interest
in the Collateral.

 

(iv) WEST is not an “investment company” as such term is defined in the
Investment Company Act.

 

(v) No consent, approval, authorization or order of, or filing with, any
governmental agency or body or any court is required for the consummation of the
transactions contemplated by this Agreement in connection with the issuance or
sale of the Offered Notes, except for security interest filings contemplated in
the Security Trust Agreement and such as may be required under state securities
laws.

 

(vi) There are no pending actions, suits or proceedings against or affecting any
WEST Entity, or any of their properties that, if determined adversely, would
individually or in the aggregate have a material adverse effect on the ability
of such WEST Entity to perform its respective obligations under this Agreement
or any Series B1 Transaction Document to which it is a party; and no such
actions, suits or proceedings are, to such counsel’s knowledge, threatened or
contemplated.

 

(vii) The execution, delivery and performance of this Agreement and any other
Series B1 Transaction Documents to which any WEST Entity is a party, and the
issuance and sale of the Offered Notes and compliance with the terms and
provisions thereof will not result in a breach or violation of any of the terms
and provisions of, or constitute a default under, any statute, any rule,
regulation or order of any governmental agency or body or any court having
jurisdiction over such WEST Entity or any of its properties, or any agreement or
instrument to which such WEST Entity is a party or by which such WEST Entity or
any of its properties is bound or subject, or the organizational or formation
documents of such WEST Entity; and WEST has full power and authority to
authorize, issue and sell the Offered Notes as contemplated by this Agreement.

 

(viii) Such counsel have no reason to believe that the Offering Memorandum, or
any amendment or supplement thereto, as of the date hereof and as of the Closing
Date, contained any untrue statement of a material fact or omitted or omits to
state a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

--------------------------------------------------------------------------------


 

(ix) Assuming that the representations and warranties of WEST in this Agreement
are accurate and the agreements of WEST in this Agreement are complied with, it
is not necessary in connection with the offer, sale and delivery of the Offered
Notes by WEST to the Purchasers under this Agreement to register the Offered
Notes under the Act (it being understood that no opinion is expressed as to any
sale subsequent to the initial resales of the Offered Notes by a Purchaser) or
to qualify the Indenture under the Trust Indenture Act of 1939, as amended;

 

(x) The statements in the Final Offering Memorandum with respect to the
Series B1 Transaction Documents and the Offered Notes, to the extent that they
constitute summaries thereof, constitute accurate summaries of the terms thereof
in all material respects.

 

(xi) The statements made in the Final Offering Memorandum under the captions
“CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES” and “CERTAIN ERISA
CONSIDERATIONS”, to the extent that they constitute matters of law or regulation
or legal conclusions, constitute accurate summaries in all material respects;

 

(xii) Assuming compliance with all the terms specified in the Principal
Transaction Agreements and the Amended and Restated Trust Agreement for WEST,
the Offered Notes will be classified as debt, and WEST will not be classified as
an association (or a publicly traded partnership) taxable as a corporation, in
each case for U.S. federal income tax purposes.

 

(xiii) In the event of a bankruptcy case involving Willis as debtor under the
Bankruptcy Code, a court properly presented with the facts would hold that
Willis’s transfer of the equity interest in WEST Funding to WEST pursuant to the
Asset Transfer Agreement would constitute a transfer of ownership, and not a
mere transfer of a security interest securing a borrowing by Willis, and that
accordingly such equity interest so transferred (and the property and assets of
WEST Funding and its subsidiaries) and the proceeds thereof would not constitute
“property of the estate” of the transferor for purposes of Section 541 of the
Bankruptcy Code and would not as a result of such bankruptcy case be subject to
the automatic stay of Section 362(a) of the Bankruptcy Code.

 

(xiv) In the event of a bankruptcy case involving Willis as debtor under the
Bankruptcy Code, a court properly presented with the facts would not grant an
order substantively consolidating the assets and liabilities of WEST and its
subsidiaries with those of Willis.

 

(xv) Such other matters as a Purchaser or its counsel may reasonably request.

 

(i) Each Purchaser shall have received an opinion from counsel or special
counsel to the Indenture Trustee, Security Trustee, Backup Servicer and the
Backup Administrative Agent,

 

--------------------------------------------------------------------------------


 

dated the Closing Date and addressing customary entity and agreement
enforceability matters, in form and substance reasonably satisfactory to each
Purchaser.

 

(j) On or prior to the Closing Date WEST shall have caused the Engine Mortgages
to be filed/registered with the FAA and the Purchasers shall have received from
McAfee & Tatt, special FAA counsel to WEST, an opinion dated the Closing Date
(or the day thereafter) and in customary form as to the occurrence, validity,
perfection and priority of such filing/registration under applicable U.S.
federal law.

 

(k) The Purchasers shall have received from Deloitte & Touche, certified public
accountants, a letter, dated as of the date of the Final Offering Memorandum, in
form and substance reasonably satisfactory to the Purchasers, stating in effect
that (using the assumptions and methodology acceptable to the Purchasers, all of
which shall be described in such letter) they have recalculated the numbers and
percentages in the Final Offering Memorandum as the Purchasers reasonably
request compared the results of their calculations to the corresponding items in
the Final Offering Memorandum, and found each of those numbers and percentages
in the Final Offering Memorandum to be in agreement with the results of their
calculations.

 

(l) Each Purchaser shall have received all opinions, certificates, and other
documents required under any Series B1 Transaction Document to be delivered by
Willis, WEST or any subsidiary thereof and/or its counsel in connection with the
transactions contemplated thereby, and each such opinion shall be dated the
Closing Date and addressed to each Purchaser.

 

(m) Each Purchaser shall have received all opinions rendered to Moody’s and/or
Fitch by counsel to Willis, WEST and/or any subsidiary thereof, and each such
opinion shall be dated the Closing Date and addressed to each Purchaser.

 

(n) The Offered Notes shall have been rated by Moody’s and Fitch as specified in
the Final Offering Memorandum and such ratings shall not have been rescinded.

 

(o) The Series B1 Transaction Documents shall have been duly executed and
delivered by the parties thereto.

 

(p) The Offered Notes shall have been executed by WEST and authenticated by the
Indenture Trustee, and the conditions precedent thereto, as set forth in the
Indenture, shall have been satisfied.

 

(q) The Series A1 Notes, the Series A2 Notes, and the Series B2 Notes (each as
described in the Offering Memorandum) shall have been validly issued and
delivered to the holders thereof, and all Series B1 Transaction Documentation in
connection therewith (including documentation evidencing the commitment by such
holders to advance funds to WEST under the unfunded portion of such notes that
constitute Warehouse Notes) shall have been validly executed and delivered and
be in full force and effect.

 

--------------------------------------------------------------------------------


 

(r) Each Purchaser shall have received all opinions rendered to the
holders/purchasers of the Series A1 Notes, the Series A2 Notes or the Series B2
Notes by counsel to Willis, WEST and/or any subsidiary thereof, and each such
opinion shall be dated the Closing Date and addressed to each Purchaser (or a
reliance letter with respect thereto shall have been executed and delivered to
each Purchaser).

 

(s) On or prior to the Closing Date, WEST shall have funded the Senior
Restricted Cash Account, the Junior Restricted Cash Account, the Engine Reserve
Account, the Security Deposit Account, and the Series A1 Interest Reserve
Account (if any), in each case as contemplated or described in the Series B1
Transaction Documents.

 

(t) The conditions to transfer specified in the Asset Transfer Agreement
(including without limitation with respect to Security Deposits evidenced by
letters of credit) shall have been satisfied as of or prior to the Closing Date.

 

(u) Custody of “chattel paper” originals of each of the Initial Leases shall
have been delivered to the Security Trustee or to a custodian acting as agent of
the Security Trustee on or prior to the Closing Date.

 

(v) Reserved.

 

(w) All proceedings in connection with the transactions contemplated by this
Agreement, and all documents incident to this Agreement and those proceedings,
shall be otherwise reasonably satisfactory in form and substance to each
Purchaser and counsel for each Purchaser.

 

6A. Conditions to the Obligations of WEST. The obligation of WEST to issue the
Offered Notes to a Purchaser as provided in this Agreement is subject to:

 

•                  the accuracy of the representations and warranties on the
part of such Purchaser in this Agreement as of the Closing Date,

 

•                  the accuracy of the statements of such Purchaser made in any
certificates delivered pursuant to this Agreement,

 

•                  the performance by such Purchaser of its obligations under
this Agreement, and

 

•                  the satisfaction of the following additional conditions with
respect to the Offered Notes:

 

(a)                                  there shall not have occurred a change or
development involving a prospective change in United States taxation affecting
WEST, the Offered Notes or the transfer thereof or the imposition of exchange
controls by the United States, if, in the

 

--------------------------------------------------------------------------------


 

judgment of WEST, the effect of such event makes it impractical or inadvisable
to proceed with completion of the issuance of the Offered Notes.

 

(b)                                 WEST shall have received an opinion from
counsel or special counsel to the Indenture Trustee, Security Trustee, Backup
Servicer and the Backup Administrative Agent dated the Closing Date and
addressing customary entity and agreement enforceability matters, in form and
substance reasonably satisfactory to WEST.

 

(c)                                  The Offered Notes shall have been rated by
Moody’s and Fitch as specified in the Final Offering Memorandum and such ratings
shall not have been rescinded.

 

(d)                                 The Series B1 Transaction Documents shall
have been duly executed and delivered by the parties thereto other than Willis
and WEST.

 

(e)                                  The Series A1 Notes, the Series A2 Notes,
and the Series B2 Notes (each as described in the Offering Memorandum) shall
have been validly issued and delivered to the holders thereof, and all Series B1
Transaction Documentation in connection therewith (including documentation
evidencing the commitment by such holders to advance funds to WEST under the
unfunded portion of such notes that constitute Warehouse Notes) shall have been
validly executed and delivered and be in full force and effect.

 

7. Indemnification and Contribution.

 

(a) WEST and Willis each agree to indemnify

 

•                  each Purchaser,

 

•                  the directors, officers, employees, and agents of each
Purchaser, and

 

•                  each person who controls a Purchaser within the meaning of
either the Act or the Exchange Act,

 

against any and all losses, claims, damages, liabilities, costs, and expenses,
joint or several, as the same are incurred, to which they or any of them may
become subject (under the Act, the Exchange Act, or otherwise) insofar as such
losses, claims, damages, liabilities, costs, and expenses (or actions in respect
thereof) arise out of or are based upon any breach of any representation,
warranty or covenant in this Agreement or any other Series B1 Transaction
Document or any certificate or other written material delivered hereto, and will
periodically reimburse each indemnified party for any legal or other expenses
reasonably incurred by it (as incurred) in connection with investigating or
defending against, settling, compromising or paying any such loss, claim,
damage, liability, cost, expense, or action.

 

--------------------------------------------------------------------------------


 

(b) [Reserved.]

 

(c) Promptly after receipt by an indemnified party under this Section of notice
of the commencement of any action covered under Section 7(a) hereof, the
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party under Section 7(a), notify the indemnifying party in writing
of the commencement of the action; but the omission to so notify the
indemnifying party shall not relieve it from any liability that it may have to
any indemnified party under this Section (except to the extent that it has been
prejudiced in any material respect by such omission) or from any liability that
it may have to such indemnified party otherwise than under Section 7(a) hereof.
In case any action is brought against any indemnified party and the indemnifying
party is notified of its commencement, the indemnifying party shall be entitled
to participate in it, and, if it elects by written notice delivered to the
indemnified party promptly after receiving the notice referred to in the
preceding sentence, the indemnifying party shall be entitled to assume the
defense of the action (jointly with any other indemnifying party similarly
notified) with counsel reasonably satisfactory to the indemnified party;
provided, however, that if the defendants in any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that there may be legal defenses available to it
and/or other indemnified parties which are different from or additional to those
available to the indemnifying party, the indemnified party or parties shall have
the right to select separate counsel to assert such legal defenses and to
otherwise participate in the defense of such action on behalf of such
indemnified party or parties. Upon receipt of notice from the indemnifying party
to the indemnified party of its election to so assume the defense of the action,
the indemnifying party shall not be liable to the indemnified party under
Section 7(a) hereof for any legal or other expenses subsequently incurred by the
indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed separate counsel in connection with the
assertion of legal defenses in accordance with the proviso to the immediately
preceding sentence (it being understood, however, that the indemnifying party
shall not be liable for the expenses of more than one separate counsel (in
addition to local counsel) for the indemnified party), (ii) the indemnifying
party shall not have employed counsel satisfactory to the indemnified party at
the expense of the indemnifying party to represent the indemnified party within
a reasonable time after notice of commencement of the action or (iii) the
indemnifying party has authorized the employment of counsel for the indemnified
party at the expense of the indemnifying party; and except that, if clause
(i) or (iii) is applicable, such liability shall be only in respect of the
counsel referred to in such clause (i) or (iii).

 

(d) [Reserved.]

 

(e) [Reserved.]

 

(f) The indemnity agreement in this Section shall remain in full force
regardless of

 

--------------------------------------------------------------------------------


 

(i) any termination of this Agreement,

 

(ii) any investigation made by Willis, WEST, a Purchaser, any of their
respective directors, trustees (in the case of WEST) or officers, or any person
controlling any of them, and

 

(iii) acceptance of and payment for any of the Offered Notes.

 

8. Termination. This Agreement shall become effective as of the date first
written above and shall remain in full force and effect.

 

9. Representations, Warranties, Covenants, and Indemnities to Survive Delivery.
All representations, warranties, covenants, and indemnities in this Agreement
shall remain in full force, regardless of any investigation made by or on behalf
of a Purchaser, Willis, WEST or any of the controlling persons referred to in
Section 7, and shall survive delivery of and payment for the Offered Notes or
termination or cancellation of this Agreement.

 

10. Notices. All communications under this Agreement will be in writing and
effective only on receipt, and

 

•                  if sent to Fortis, will be mailed, delivered, or either
telegraphed or transmitted by telecopier and confirmed to them at Three Stamford
Plaza, 301 Tresser Boulevard, Stamford, CT 06901, Attention: Loan
Administration, with a copy at c/o Fortis Bank (Nederland) N.V., 3000 AS
Rotterdam, The Netherlands - R01.16.02, Attention: Aviation and Intermodal
Finance Group (or at another address furnished by Fortis to Willis and WEST in
accordance with this Section 10);

 

•                if sent to HSH, will be mailed, delivered, or either
telegraphed or transmitted by telecopier and confirmed to them at 230 Park
Avenue, New York, NY 10169-0005, Attention: Transportation Finance Americas (or
at another address furnished by Fortis to Willis and WEST in accordance with
this Section 10);

 

•                 if sent to Willis, delivered or either telegraphed or
transmitted by telecopier and confirmed to it at 2320 Marinship Way, Sausalito,
California 94965, Attention: General Counsel, fax (415) 275-5127 (or at another
address furnished by Willis to each Purchaser and WEST in accordance with this
Section 10); or

 

•                 if sent to WEST, delivered or either telegraphed or
transmitted by telecopier and confirmed to it at c/o Willis at 2320 Marinship
Way, Sausalito, California 94965, Attention: General Counsel, fax (415) 275-5127
(or at another address furnished by WEST to each Purchaser and Willis in
accordance with this Section 10).

 

11. Amendments, Waivers; Counterparts; Assignment. Neither this Agreement nor
any provision of this Agreement may be changed, waived, discharged, or
terminated except by a

 

--------------------------------------------------------------------------------


 

writing signed by a duly authorized officer of the party against whom the
change, waiver, discharge, or termination is sought to be enforced. This
Agreement may be executed in any number of counterparts, each of which shall for
all purposes be deemed to be an original and all of which shall together
constitute but one and the same instrument.

 

This Agreement is not assignable by Willis or WEST.

 

12. Successors. This Agreement shall inure to the benefit of and be binding upon
its parties and the officers, directors, trustees and controlling persons
referred to in Section 7 and their respective successors, and no other person
will have any right or obligation under this Agreement.

 

13. Severabitity of Provisions. Any part, provision, representation, warranty,
or covenant of this Agreement that is prohibited or is held to be void or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this
Agreement, and any such prohibition or unenforceability in any particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. To the extent permitted by applicable law, the parties to
this Agreement waive any provision of law that prohibits or renders void or
unenforceable any provision of this Agreement.

 

14. Submission to Jurisdiction. Each of Willis, WEST and each Purchaser hereby
irrevocably and unconditionally submits, for itself and its property, to the
non-exclusive jurisdiction of the Supreme Court of the State of New York sitting
in the Borough of Manhattan in The City of New York and of the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan in The City of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement, and
Willis, WEST and each Purchaser hereby irrevocably agree that all claims in
respect of such action or proceeding may be heard and determined in such New
York State or Federal court. Willis, WEST and each Purchaser hereby irrevocably
waive, to the fullest extent that they may legally do so, the defense of an
inconvenient forum to the maintenance of such action or proceeding. Willis and
WEST and each Purchaser agree that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

 

15. Waiver of Jury Trial. THE PARTIES HEREBY IRREVOCABLY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY (BUT NO
OTHER JUDICIAL REMEDIES) IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.

 

--------------------------------------------------------------------------------


 

16.     Applicable Law. This Agreement shall be construed, interpreted and
enforced, in accordance with the internal laws of the State of New York,
(including, without limitation, Sections 5-1401 and 5-1402 of the General
Obligations Law of the State of New York) without giving effect to the conflict
of laws principles thereof.

 

17.     Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter of this Agreement, and supersedes all
prior negotiations, agreements and understandings with respect thereto.

 

[signatures follow]

 

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us a counterpart of this Agreement, whereupon this
Agreement along with all counterparts will become a binding agreement between
Willis, WEST and the Initial Purchaser in accordance with its terms.

 

 

Very truly yours,

 

 

 

WILLIS ENGINE SECURITIZATION

 

TRUST)

 

 

 

 

 

By:

/s/ Monica J. Burke

 

 

 

  Name:

 

 

 

  Title:

Trustee

 

 

 

WILLIS LEASE FINANCE CORPORATION

 

 

 

By:

/s/ Monica J. Burke

 

 

 

  Name:

Monica J. Burke

 

 

  Title:

Executive Vice President
Chief Financial Officer

 

Accepted at New York, New York, as of the date first above written:

 

UBS SECURITIES LLC

UBS LIMITED

 

 

 

By:

 

 

By:

 

 

 

Name:

 

 

Name:

 

 

Title:

 

 

Title:

 

 

 

33

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us a counterpart of this Agreement, whereupon this
Agreement along with all counterparts will become a binding agreement between
Willis, WEST and the Initial Purchaser in accordance with its terms.

 

 

 

Very truly yours,

 

 

 

WILLIS ENGINE SECURITIZATION

 

TRUST)

 

 

 

By:

 

 

 

 

  Name:

 

 

 

  Title:

 

 

 

 

WILLIS LEASE FINANCE CORPORATION

 

 

 

By:

 

 

 

 

  Name:

 

 

 

  Title:

 

 

Accepted at New York, New York, as of the date first above written:

 

UBS SECURITIES LLC

 

UBS LIMITED

 

 

 

 

 

 

By:

/s/ Berlage

 

By:

/s/ Ian Pearce

 

 

  Name:

BERLAGE

 

 

  Name:

IAN PEARCE

 

 

  Title:

DIRECTOR

 

 

  Title:

ASSOCIATE DIRECTOR

 

 

 

 

 

 

 

By:

/s/ M. Shahmohammed

 

By:

/s/ Paul Hevrman

 

 

  Name:

M. SHAHMOHAMMED

 

 

  Name:

PAUL HEVRMAN

 

 

  Title:

EXECUTIVE DIRECTOR

 

 

  Title:

EXECUTIVE DIRECTOR

 

--------------------------------------------------------------------------------

 